DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 11/30/21. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Phase-locked-Loop (PLL) of claims 7 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings must show every feature of the invention specified in the claims.  Therefore, each of the delay units comprises two interconnected transistors, which are an NMOS transistor and a PMOS transistor respectively, and two pairs of a PMOS transistor and an NMOS transistor connected in series between VCC and ground,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

With respect to claim 4, the recitation “a second output end of the third NAND” is indefinite because there are not two outputs of the third NAND gate and it should read, “second input end of the third NAND.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae [7486125].

With respect to claim 1, figures 1-8 of Chae [7486125] discloses a delay line structure [FIG. 1], comprising: N delay units [FIG. 1: 10, FIG. 3: 31] and N selectors [FIG. 3: 32], wherein an output end of the N-1th delay unit is connected to a first input end of the N-1th selector and an input end of the Nth delay unit, the N-1th selector inputs the N-1th selection signal, an output end of the Nth delay unit is connected to a first input end of the Nth selector, an output end of the Nth selector is connected to a second input end of the N-1th selector, and the Nth selector inputs the Nth selection signal, each of the delay units and each of the selectors are stacked forwards according to the above-mentioned rule until the input ends of the first delay units are connected with input signals and the output ends of the first selectors are connected with output signals.
	With respect to claim 2, figures 1-8 of Chae [7486125] discloses the delay line structure of claim 1, wherein each of the delay units comprises two cascaded first inverters [FIG. 4A: 41, 45].
	With respect to claim 3, figures 1-8 of Chae [7486125] discloses the delay line structure of claim 2, wherein each of the first inverters comprises a first PMOS transistor and a first NMOS transistor connected in series between VCC and ground.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Cheng [9692399].
With respect to claim 4, Chae discloses the delay line structure of claim 1, but does not disclose wherein each of the selectors comprises a first NAND gate, a second NAND gate, a third NAND gate and a second inverter, a second input end of the first NAND gate is connected to a second input end of the second NAND gate via the second inverter, an output end of the first NAND gate is connected to a first input end of the third NAND gate, and an output end of the second NAND gate is connected to a second output end of the third NAND gate.
However, Figure 1A of Cheng discloses wherein each of the selectors comprises a first NAND gate [11], a second NAND gate [12], a third NAND gate [13] and a second inverter [not labeled], a second input end of the first NAND gate is connected to a second input end of the second NAND gate via the second inverter, an output end of the first NAND gate is connected to a first input end of the third NAND gate, and an output end of the second NAND gate is connected to a second output [input] end of the third NAND gate.
	With respect to claim 5, the above combination discloses all limitations of the claim, but does not disclose except the delay line structure of claim 4, wherein the first NAND gate, the second NAND gate, and the third NAND gate have the same structure, the first NAND gate comprises a first NPN transistor, a second NPN transistor, a first PNP transistor and a second PNP transistor:
a collector of the first NPN transistor is connected to VCC, a base of the first NPN transistor is connected to a base of the first PNP transistor and serves as the first input end of the first NAND gate, an emitter of the first NPN transistor is connected to an emitter of the second NPN transistor and a collector of the first PNP transistor, respectively, and serves as an output end of the first NAND gate, a collector of the second NPN transistor is connected to VCC, a base of the second NPN transistor is connected to a base of the second PNP transistor and serves as the second input end of the first NAND gate, an emitter of the first PNP transistor is connected to a collector of the second PNP transistor, and an emitter of the second PNP transistor is grounded.
	However, the examiner takes official notice that the structure of a NAND gate is well known in the art and it would have been obvious to one skilled in the art at the time the invention was made to us that structure to implement the NAND gates.
	With respect to claim 6, the above combination discloses the delay line structure of claim 4, wherein the second inverter comprises a second PMOS transistor and a second NMOS transistor connected in series between VCC and ground [examiner takes official notice that the structure of an inverter is known in the art.];
each of the delay units comprises two interconnected transistors, which are an NMOS transistor and a PMOS transistor respectively [41], and two pairs of a PMOS transistor and an NMOS transistor connected in series between VCC and ground [42].

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
6/13/22